DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/15/2021 is acknowledged and entered by the Examiner. Claim 1 has been amended. Claims 1-20 are currently pending in the instant application.  
The objection of claims 1-20 due to minor informality is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-4, 6, 8-11, 14-15, and 18 under 35 U.S.C. 103 as being unpatentable over Alexander (US 2008/0009576 Al) is withdrawn in view of Applicant’s amendment.
The rejection of claims 5 and 12-13 under 35 U.S.C. 103 as being unpatentable over Alexander (US 2008/0009576 Al) in view of Li (US 8,399,546) is withdrawn in view of Applicant’s amendment.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Alexander (US 2008/0009576 Al) in view of Liu (US 4,596,670) is withdrawn in view of Applicant’s amendment.
The rejection of claims 19-20 under 35 U.S.C. 103 as being unpatentable over Alexander (US 2008/0009576 Al) in view of withdrawn in view of Applicant’s amendment.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/26/2021 are in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 11/15/2021, have been carefully reviewed and searched. The closest new prior art found is to US 5,034,157 (hereinafter Merrell). Merrell discloses a composite comprises 50-85 wt% of polyetheretherketone (PEEK) matrix resin, 6-10 wt% of stainless steel fiber coated with a resin (PEEK or polysulfone resin) in the matrix, and 10-40 wt% of glass fiber (See Abstract and Col. 3, lines 15-30). 
	Merrell failed to disclose the limitation of “long conductive metal fibers individually coated with a polymer selected from at least one of aromatic polycarbonates, aromatic polycarbonate alloys, aromatic polyethers, maleated polyolefins, semi-aromatic nylons, stabilized nylons, and combinations thereof, the polymer coating the long conductive metal fibers has a different composition than the hydrolytically stable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761